     Case 2:20-cv-01029-KJM-AC Document 10 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SOMESAY SAY,                                      No. 2:20-cv-1029 KJM AC P
12                       Plaintiff,
13            v.                                        FINDINGS & RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          A recent court order was served on plaintiff’s address of record and returned by the postal

18   service. It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that

19   a party appearing in propria persona inform the court of any address change. More than sixty-

20   three days have passed since the court order was returned by the postal service and plaintiff has

21   failed to notify the Court of a current address.

22          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

23   prejudice for failure to prosecute. See L.R. 183(b).

24          These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                        1
     Case 2:20-cv-01029-KJM-AC Document 10 Filed 08/31/21 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   DATED: August 31, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
